DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “the ground potential” lacks proper antecedent basis, since it has not been previously introduced. For this reason, the limitation is interpreted to mean “a ground potential”.
Claims 2-10 are rejected by virtue of their dependence on rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuroe et al (US Publication No.: US 2019/0304921 A1, “Kuroe”).
Regarding Claim 1, Kuroe discloses a display device (Figure 1, 3, and 5) comprising: 
A first substrate comprising a ground pad and an organic insulating layer (Figures 3 and 5, first substrate 12G, ground pad 30, organic insulating layer 33; Paragraph 0062; Paragraph 0044);
A second substrate comprising an inner surface facing the first substrate, an outer surface opposed to the inner surface, and a first transparent conductive layer formed on the outer surface (Figure 3, second substrate 11G, first transparent conductive layer 19; Paragraph 0053); and
A conductive connection member (Figure 3, conductive connection member 39; Paragraph 0059), wherein
The first substrate has a first region exposed from the second substrate, and a second region overlapping the second substrate (Figure 3 discloses a first substrate 12G with an exposed first region and overlapping second region),
An end portion of the second substrate is a boundary between the first region and the second region (Figure 3, an end portion of second substrate 11G may be considered a boundary between first and second regions),
The ground pad is located at the first region (Figures 3 and 5 discloses ground pad 30 to be located at the first region),
The conductive connection member is in contact with the end portion of the second substrate (Figure 3, conductive connection member 39 is in contact with end portion of second substrate 11G), and connects the first transparent conductive layer and the ground pad (Paragraph 0059),
The ground pad has a contact portion connected to a ground potential (Paragraph 0059; Paragraph 0072; Figure 5, contact portion 31),
The organic insulating layer has a first side wall portion, a second side wall portion, and a third side wall portion (Figure 3, as annotated below),
The first side wall portion extends along the contact portion in a first direction between the end portion of the second substrate and the contact portion (Figure 3, as annotated below),
The second side wall portion and the third side wall portion extend along the contact portion in a second direction intersecting with the first direction (Figure 3, as annotated below),
The second side wall portion and the third side wall portion are formed continuously with the first side wall portion (Figures 3 and 5, all wall portions 33 are formed continuously), and
In the first region, the first side wall portion, the second side wall portion, and the third side wall portion surround a three side of the contact portion in plan view (Figures 1-5). 


    PNG
    media_image1.png
    701
    514
    media_image1.png
    Greyscale


	Regarding Claim 2, Kuroe discloses the display device of claim 1, wherein the organic insulating layer has a groove in the first region, the groove surrounds the three side of the contact portion, and the first side wall portion, the second side wall portion and the third side wall portion are side walls which define the groove the organic insulating layer (Figure 3, as annotated in the rejection of claim 1, discloses an organic insulating layer 33 comprising a groove that accommodates the contact portion 31).

	Regarding Claim 3, Kuroe discloses the display device of claim 1, wherein in the first region, the organic insulating layer has a fourth side wall facing the first side wall portion, a fifth side wall portion facing the second side wall portion and a sixth side wall portion facing the third side wall portion, the fourth side wall portion extends along the contact portion in the first direction between the first side wall portion and the contact portion, the fifth side wall portion and the size side wall portion extending along the contact portion in the second direction, the fifth side wall portion is between the contact portion and the second side wall portion in the first direction, the sixth side wall portion is between the contact portion and the first side wall portion in the first direction, the fifth side wall portion and the sixth side wall portion are formed continuously with the fourth side wall portion, in the first region, the fourth side wall portion, the fifth side wall portion, and the sixth side wall portion surround the three side of the contact portion in the plan view (Figure 3, as annotated below).

    PNG
    media_image2.png
    807
    591
    media_image2.png
    Greyscale


	Regarding Claim 4,Kuroe discloses the display device of claim 3, wherein the organic insulating layer has a groove in the first region, the groove surrounds the three side of the contact portion, and the first side wall portion, the second side wall portion are side wall which define the groove of the organic insulating layer, and the fourth side wall portion, the fifth side wall portion, and the sixth side wall portion are side walls which define the groove of the organic insulating layer (Figure 3, as annotated in the rejection of claim 3 above, discloses a groove which surrounds the contact portion 31, formed by first to sixth side walls of the organic insulating layer 33).

	Regarding Claim 5, Kuroe discloses the display device of claim 1, wherein the ground pad has a second transparent conductive layer (Figure 3, second transparent conductive layer 32),
	The conductive member is in contact with the second transparent conductive layer (Figure 3, conductive member 39 is in contact with second transparent conductive layer 32; Paragraph 0061), and
	The second transparent conductive layer covers the first side wall portion, the second side wall portion, and the third side wall portion (Figures 3 and 5, second transparent conductive layer 32 covers first, second and third side walls 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroe in view of Nishida (US Publication No.: US 2014/0160413 A1).
	Regarding Claim 6, Kuroe discloses the display device of claim 5, wherein the first substrate has a glass substrate (Paragraph 0033).
	Kuroe fails to disclose a first inorganic insulating layer, the first inorganic insulating layer is between the glass substrate and the organic insulating layer, and a part of the first inorganic insulating layer is exposed from the organic insulating layer between the first side wall portion and the contact portion.
	However, Nishida discloses a similar device comprising a first inorganic insulating layer, the first inorganic insulating layer is between the glass substrate and the organic insulating layer, and a part of the first inorganic insulating layer is exposed from the organic insulating layer between the first side wall portion and the contact portion (Nishida, Figure 2, first inorganic insulating layer 11/13 is exposed between the contact portion 67 and the first side wall portion (top surface of) organic insulating layer 12/31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kuroe to include an inorganic insulating layer as disclosed by Nishida. One would have been motivated to do so for the purpose of covering and protecting elements (Nishida, Paragraph 0046).

	Regarding Claim 7, Kuroe in view of Nishida discloses the display device of claim 6.
	Kuroe fails to disclose that the second transparent conductive layer is in contact with the first inorganic insulating layer at a region where the part of the first inorganic insulating layer is exposed from the organic insulating layer between the first side wall portion and the contact portion in plan view.
	However, Nishida discloses a similar device where the second transparent conductive layer is in contact with the first inorganic insulating layer at a region where the part of the first inorganic insulating layer is exposed from the organic insulating layer between the first side wall portion and the contact portion in plan view (Nishida, Figure 2, first inorganic insulating layer 13 is exposed and contacting second transparent conductive layer 66 between first side wall portion (top surface of) organic insulating layer 12/31 and contact portion 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kuroe to include an inorganic insulating layer as disclosed by Nishida. One would have been motivated to do so for the purpose of covering and protecting elements (Nishida, Paragraph 0046).

Regarding Claim 8, Kuroe in view of Nishida discloses the display device of claim 7, wherein a length of the first side wall portion in the first direction is longer than a length of the second side wall portion in the second direction and is longer than a length of the third side wall portion in the second direction (Kuroe, Figure 3, as annotated in the rejection of claim 1 above, clearly discloses that the length of the first side wall portion is greater than that of the second and third side wall portions).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 9, the prior art of record does not teach or suggest a display device comprising a first substrate comprising a ground pad and organic insulating layer; a second substrate comprising a first transparent conductive layer; a conductive connection member that connects the first transparent conductive layer to the ground pad; the organic insulating layer comprising a first side wall portion, a second side wall portion, a third side wall portion, a fourth side wall portion, a fifth side wall portion, a sixth side wall portion, a seventh side wall portion, and an eighth side wall portion, wherein the seventh side wall portion extends along a contact portion of the ground pad in a first direction, the eighth side wall portion extends along the contact portion in the first direction, the contact portion is located between the fourth side wall portion and the eight side wall portion in the second direction, the eighth side wall portion is located between the contact portion and the seventh side wall portion in the second direction, the seventh side wall portion is formed continuously with the first to third side wall portion, the eighth side wall portion is formed continuously with the fourth to sixth side wall portion, in the first region, the fourth side wall portion, the fifth side wall portion, the sixth side wall portion and the eighth side wall portion surround the fourth side of the contact portion, in combination with the remaining features recited in the claim.
The prior art of Kuroe (US 2019/0304921 A1) discloses a display device comprising a first substrate comprising a ground pad and organic insulating layer; a second substrate comprising a first transparent conductive layer; a conductive connection member that connects the first transparent conductive layer to the ground pad; the organic insulating layer comprising a first side wall portion, a second side wall portion, a third side wall portion, a fourth side wall portion, a fifth side wall portion, a sixth side wall portion (Kuroe, Figures 1-5). Kuroe fails to disclose a seventh and eighth side wall portion. Further, Kuroe fails to disclose that the side walls surrounds all four sides of the contact portion. The prior art of Nishida (US 2014/0160413 A1) discloses an organic insulating layer surrounding four different sides of a contact portion (Nishida, Figure 2). However, Nishida fails to disclose first to eighth side walls disposed in particular first and second directions. 
Therefore, Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 would be allowable by virtue of its dependence on claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/             Examiner, Art Unit 2871